DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 06/27/2022. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 06/27/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 06/27/2022 have been fully considered.
Regarding claim interpretation under 35 U.S.C. § 112(f):
On page 9 of the remarks, applicant has argued that claims 1 and 11 should not be interpreted as invoking 35 U.S.C. 112(f) in light of the amendments to the claims, which have replaced the “network access device” with a “data communication module.”
The examiner respectfully disagrees, because the limitations of “a data communication module configured to receive braking data from multiple vehicles,” “a data communication module configured to communicate with a server,” and “an output device configured to output data” each meet the three-prong analysis (MPEP § 2181) as demonstrated below:
Prong A: all three of the quoted limitations use a nonce term (“data communication module” and “output device”) with no specific structural meaning. MPEP § 2181 specifies that “modules” and “devices” are examples of nonce terms.
Prong B: the nonce terms are modified by functional language (“receive braking data from multiple vehicles,” “communicate with a server,” and “output data”) linked by a transitional phrase (“configured to”).
Prong C: the nonce terms are not modified by sufficient structure for performing the claimed functions.
Regarding claim rejections under 35 U.S.C. § 103:
On pages 9-10 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 103 in light of the amendments to claims 1, 11, and 16 and based on the examiner interview.
The examiner respectfully disagrees, because the amended feature of the determination of the event of interest being based on a quantity of braking events is taught by Golov; see at least Golov ¶ 94, which discloses that “a first location is identified based on determining that the braking events correspond to the pattern. For example, a number of braking events occurring within a predetermined distance can be associated with a location at which the events occurred.” Further, the amended feature of the determination of the event of interest being based on characteristics of the roadway is taught by Yen; see at least Yen ¶¶ 155-159, which discloses that “context data can reflect that drivers in various regions (counties, parts of a country, parts of a state, or city) tend to drive different. While a certain style of braking may be considered harsh in a Western or Southern U.S. state, for instance, the same style may not be outside of a norm for driving in a large Northern city such as Manhattan for instance. Such data can be considered in determining whether a braking event should be categorized as aggressive or harsh driving, or more normal under the circumstances including location.” Further, “the context data can include data about traffic, weather, road constructions, nearby emergency vehicles, or any situation that may affect operator driving and braking in particular,” and “Context data can also include information affecting vehicle dynamics, such as road characteristics or conditions, or weather and environmental. Context data can indicate, for instance, road grade, tire-road traction-related information (presence or severity of ice, snow, road slipperiness for any reason), and information indicating wind or other affect vehicle dynamics such as by providing an aerodynamic drag or push on the vehicle 10.” Based on this disclosure, the “context data” corresponds to the claimed “characteristics of the roadway.”
For these reasons, claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yen, Samuel, and Golov.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following in claims 1 and 11:
“a data communication module configured to receive braking data from multiple vehicles” (claim 1),
“a data communication module configured to communicate with a server” (claim 11), and
“an output device configured to output data” (claim 11).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶¶ 31-32: “The output device 140 may include any output device such as a speaker, a display, a touchscreen” and “The network access device 110 may include any network access device capable of communicating via a wireless protocol. For example, the network access device 110 may communicate via Bluetooth®, Wi-Fi®, a cellular protocol, vehicle to vehicle (V2V) communications, Zigbee®, or any other wired or wireless protocol. The network access device 110 may be referred to as a data communication module (DCM)”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6:
Claim 6 recites “a quantity of vehicle braking events,” and it is unclear whether this refers to the same “quantity of braking events” introduced in claim 1, leading to indefiniteness. For examination purposes, the claims have been interpreted as if these recitations refer to the same quantity. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2017/0369069 A1), hereinafter Yen, in view of Samuel et al. (US 7,991,551 B2), hereinafter Samuel, and further in view of Golov (US 2019/0382029 A1).
Regarding claim 1:
		Yen discloses the following limitations:
“A system for monitoring vehicle behavior based on vehicle control data, the system comprising: a data communication module configured to receive braking data from multiple vehicles.” (See at least Yen ¶¶ 7, 43, and 68, which disclose a system that can receive braking data that vehicles transmit over a network using a communication sub-system.)
“the braking data corresponding to vehicle braking events having a brake pressure that is equal to or greater than a threshold brake pressure and including a corresponding location.” (See at least Yen ¶¶ 50, 156, and 174, which disclose that the system can determine data regarding “how often the operator applied a threshold amount of pressure to the brakes (e.g., heavy braking) in a time period” and the vehicle position.) 
“and a processor coupled to the data communication module.” (See at least Yen ¶¶ 42-43 and 58-61, which disclose that the system includes a processing unit and a communication sub-system.)
“and configured to determine an event of interest on a roadway by analyzing braking data and the corresponding location.” (See at least Yen ¶¶ 152 and 156-158, which disclose that the system can analyze braking data and location information to determine whether a braking instance indicates a braking event.)
“to transmit a notification of the event of interest to at least one vehicle.” (See at least Yen ¶¶ 128 and 194-195, which disclose that the system can provide a notification regarding the weather or road conditions to the user.)
“wherein the determination of the event of interest is based on… characteristics of the roadway.” (See at least Yen ¶¶ 155-159: “Regarding regional trends, the context data can reflect that drivers in various regions (counties, parts of a country, parts of a state, or city) tend to drive different. While a certain style of braking may be considered harsh in a Western or Southern U.S. state, for instance, the same style may not be outside of a norm for driving in a large Northern city such as Manhattan for instance. Such data can be considered in determining whether a braking event should be categorized as aggressive or harsh driving, or more normal under the circumstances including location.” Further, “the context data can include data about traffic, weather, road constructions, nearby emergency vehicles, or any situation that may affect operator driving and braking in particular,” and “Context data can also include information affecting vehicle dynamics, such as road characteristics or conditions, or weather and environmental. Context data can indicate, for instance, road grade, tire-road traction-related information (presence or severity of ice, snow, road slipperiness for any reason), and information indicating wind or other affect vehicle dynamics such as by providing an aerodynamic drag or push on the vehicle 10.”)
Yen does not specifically disclose “to further transmit instructions to an electronic control unit (ECU) of the at least one vehicle to change a current lane of the at least one vehicle to avoid a lane associated with the event of interest.” However, Samuel does teach this limitation. (See at least Samuel col. 2 ll. 59-67 and FIG. 2: “In FIG. 2, sensors and/or other equipment on the host vehicle 10 are able to determine which paths are drivable on the curved road. The depiction shows the lane in which the collision occurred is a non-drivable path, and the two other lanes are available as drivable paths. In the non-limiting example, a system on host vehicle 10 is able to determine that the lane furthest from the collision is a ‘first choice’ preferred drivable path and the lane adjacent to the collision is a ‘second choice’ preferred drivable path.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen by instructing the vehicle to change to a certain lane such as the furthest lane from a detected collision as taught by Samuel, because Samuel discloses that “By way of non-limiting examples, the warning may include a statement such as ‘MOVE INTO RIGHT LANE’ or ‘AVOID LEFT LANE,’ or the warning might rank drivable paths as first choice or a second choice. The V2V drivable lane communication may be particularly useful when other vehicles adapted to receive V2V information cannot see the host vehicle or the collision involving the nearby vehicle, as shown in FIG. 2.” (See at least Samuel col. 5 ll. 21-29.)
Yen in combination with Samuel does not specifically disclose “wherein the determination of the event of interest is based on a quantity of braking events.” However, Golov does teach this limitation. (See at least Golov ¶ 94: “a first location is identified based on determining that the braking events correspond to the pattern. For example, a number of braking events occurring within a predetermined distance can be associated with a location at which the events occurred.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel by identifying an unsafe location based on the number of braking events in that location as taught by Golov, because this provides a way of determining whether braking events correspond to a pattern so that the cause of the pattern can be addressed. (See at least Golov ¶ 94.)
Regarding claim 2:
Yen in combination with Samuel and Golov discloses the “system of claim 1,” and Yen further discloses “wherein the processor is further configured to analyze historical braking data over a period of time to determine braking data characteristics for multiple categories of events of interest.” (See at least Yen ¶¶ 13, 128, 156-158, 174, and 204, which disclose that the system can analyze historic braking data to determine context data which helps in determining whether a braking instance indicates a braking event. Braking events could be caused by objects in the vehicle path, weather conditions, or road conditions, for example.)
	Regarding claim 3:
Yen in combination with Samuel and Golov discloses the “system of claim 2,” and Yen further discloses “wherein the processor is further configured to identify a current category of the event of interest based on a comparison of the braking data to the braking data characteristics.” (See at least Yen ¶¶ 154-156 and 174, which disclose that the system can identify braking events based on the historic braking data and context data which can include real-time information. As an example, this can be used to indicate road conditions and weather conditions that would affect braking. Either the road conditions or weather conditions would read on the “event of interest” recited in the claim limitation.)
	Regarding claim 4:
Yen in combination with Samuel and Golov discloses the “system of claim 2,” and Yen further discloses “wherein the multiple categories of events include at least one of an accident, traffic congestion, an object on the roadway, a disabled vehicle, a distraction along the roadway, an advertisement, or sunlight shining through a windshield of a vehicle.” (See at least Yen ¶ 174, which discloses that the braking event could be caused by “a person running into the vehicle path,” which reads on “an object on the roadway” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 4, consistent with the specification, the categories of events including “at least one of an accident, traffic congestion, an object on the roadway, a disabled vehicle, a distraction along the roadway, an advertisement, or sunlight shining through a windshield of a vehicle” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “an object on the roadway” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 6:
Yen in combination with Samuel and Golov discloses the “system of claim 1,” and Golov further discloses “wherein the processor is configured to only determine the event of interest when a quantity of vehicle braking events at the corresponding location is greater than or equal to a threshold event quantity.” (See at least Golov ¶¶ 39 and 103, which disclose a system that detects vehicle braking events, and identifies an unsafe location based on “a number of braking events within a time period exceed[ing] a predetermined number or threshold.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel by determining an unsafe location based on whether a number of vehicle braking events exceeds a threshold as taught by Golov, because the information of the detected pattern can be communicated with the vehicles or with traffic control computers “to improve road conditions, traffic sign and traffic lights infrastructure around the unsafe location (e.g., this may improve driving safety).” (See at least Golov ¶ 40.)
Regarding claim 9:
Yen in combination with Samuel and Golov discloses the “system of claim 1,” and Yen further discloses the following limitations:
“wherein the data communication module is further configured to receive additional vehicle data including steering data and acceleration data.” (See at least Yen ¶¶ 46, and 72, which disclose that the vehicle includes an on-board device such as an accelerometer or steering-angle sensor, and that the vehicle can transmit its data to a network.)
“and the processor is further configured to determine the event of interest based on the additional vehicle data.” (See at least Yen ¶¶ 151, 175, and FIG. 6, which disclose that the system can use all the collected data to determine whether a braking instance should be classified as a braking event.)
Regarding claim 10:
Yen in combination with Samuel and Golov discloses the “system of claim 1,” and Samuel further discloses “wherein the processor is further configured to identify the lane on the roadway associated with the event of interest, and the notification of the event of interest includes an identifier of the lane.” (See at least Samuel col. 5 ll. 19-29, which disclose that “The specific V2V or V2I warning about the detected collision or collisions may be coupled with information about non-drivable paths, drivable paths and preferred paths. By way of non-limiting examples, the warning may include a statement such as ‘MOVE INTO RIGHT LANE’ or ‘AVOID LEFT LANE,’ or the warning might rank drivable paths as first choice or a second choice.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Golov by providing a notification with a lane to avoid as taught by Samuel, because Samuel discloses that “The V2V drivable lane communication may be particularly useful when other vehicles adapted to receive V2V information cannot see the host vehicle or the collision involving the nearby vehicle, as shown in FIG. 2.” (See at least Samuel col. 5 ll. 19-29.)
Regarding claim 11:
		Yen discloses the following limitations:
“A system for monitoring vehicle behavior based on vehicle control data in a vehicle, the system comprising: at least one of a brake sensor or a brake pedal configured to detect a vehicle braking event corresponding to a brake pressure that is equal to or greater than a threshold brake pressure.” (See at least Yen ¶¶ 46, 156, and 174, which disclose a system which includes a brake sensor that can collect data regarding “how often the operator applied a threshold amount of pressure to the brakes (e.g., heavy braking) in a time period.”)
“a location sensor configured to detect a current location of the vehicle.” (See at least Yen ¶ 50, which discloses a sensor that detects data regarding the vehicle’s position.)
“a data communication module configured to communicate with a server.” (See at least Yen ¶¶ 42-43, which discloses that a vehicle can use a communication sub-system to communicate over a network with a server.)
“an output device configured to output data.” (See at least Yen ¶¶ 196-201, which disclose system output components that can provide data to a vehicle database.)
“and an electronic control unit coupled to the at least one of the brake sensor or the brake pedal, the location sensor, the data communication module, and the output device and configured to: transmit braking data to the server.” (See at least Yen ¶¶ 43 and 46, which disclose that an on-board unit of the vehicle can use a network to transmit the braking data to a server.)
“the braking data including the vehicle braking event and a corresponding location of the vehicle during the vehicle braking event.” (See at least Yen ¶¶ 152 and 157-158, which disclose that the system can analyze braking data and location information to determine whether a braking instance indicates a braking event.)
“receive a notification of an event of interest at an event location from the server.” (See at least Yen ¶¶ 13, 128, and 194-195, which disclose that the vehicles can receive notifications regarding the context data, and that the context data includes information such as weather and road conditions that is specific to the location.)
“the notification being generated based on the braking data from at least one of the vehicle or another vehicle.” (See at least Yen ¶¶ 154 and 159, which disclose that the context data that is used to notify the users can be based on the real-time data collected by the system.)
“wherein the event of interest is based on… roadway characteristics.” (See at least Yen ¶¶ 155-159: “Regarding regional trends, the context data can reflect that drivers in various regions (counties, parts of a country, parts of a state, or city) tend to drive different. While a certain style of braking may be considered harsh in a Western or Southern U.S. state, for instance, the same style may not be outside of a norm for driving in a large Northern city such as Manhattan for instance. Such data can be considered in determining whether a braking event should be categorized as aggressive or harsh driving, or more normal under the circumstances including location.” Further, “the context data can include data about traffic, weather, road constructions, nearby emergency vehicles, or any situation that may affect operator driving and braking in particular,” and “Context data can also include information affecting vehicle dynamics, such as road characteristics or conditions, or weather and environmental. Context data can indicate, for instance, road grade, tire-road traction-related information (presence or severity of ice, snow, road slipperiness for any reason), and information indicating wind or other affect vehicle dynamics such as by providing an aerodynamic drag or push on the vehicle 10.”)
“control the output device to output the notification of the event of interest.” (See at least Yen ¶¶ 128 and 194-195, which disclose that the system can provide a notification regarding the weather or road conditions to the user.)
Yen does not specifically disclose to “change a current lane of the vehicle to avoid a lane associated with the event of interest.” However, Samuel does teach this limitation. (See at least Samuel col. 2 ll. 59-67 and FIG. 2: “In FIG. 2, sensors and/or other equipment on the host vehicle 10 are able to determine which paths are drivable on the curved road. The depiction shows the lane in which the collision occurred is a non-drivable path, and the two other lanes are available as drivable paths. In the non-limiting example, a system on host vehicle 10 is able to determine that the lane furthest from the collision is a ‘first choice’ preferred drivable path and the lane adjacent to the collision is a ‘second choice’ preferred drivable path.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen by instructing the vehicle to change to a certain lane such as the furthest lane from a detected collision as taught by Samuel, because Samuel discloses that “By way of non-limiting examples, the warning may include a statement such as ‘MOVE INTO RIGHT LANE’ or ‘AVOID LEFT LANE,’ or the warning might rank drivable paths as first choice or a second choice. The V2V drivable lane communication may be particularly useful when other vehicles adapted to receive V2V information cannot see the host vehicle or the collision involving the nearby vehicle, as shown in FIG. 2.” (See at least Samuel col. 5 ll. 21-29.)
Yen in combination with Samuel does not specifically disclose “wherein the event of interest is based on a quantity of braking events.” However, Golov does teach this limitation. (See at least Golov ¶ 94: “a first location is identified based on determining that the braking events correspond to the pattern. For example, a number of braking events occurring within a predetermined distance can be associated with a location at which the events occurred.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel by identifying an unsafe location based on the number of braking events in that location as taught by Golov, because this provides a way of determining whether braking events correspond to a pattern so that the cause of the pattern can be addressed. (See at least Golov ¶ 94.)
Regarding claim 13:
Yen in combination with Samuel and Golov discloses the “system of claim 11,” and Golov further discloses that “the ECU is further configured to decelerate the vehicle prior to reaching the event location.” (See at least Golov ¶¶ 83 and 87: “Alternatively, and/or additionally, the identification of an unsafe location and/or classification of a braking event or object generated by the ANN model 119 can be used by an autonomous driving module of the firmware (or software) 127, or an advanced driver assistance system, to generate a response. The response may be a command to activate and/or adjust one of the vehicle controls 141, 143, and 145,” where vehicle control 143 is “a braking control 143 for stopping of the vehicle 111.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel by stopping or braking the vehicle as it approaches the identified braking event as taught by Golov, because this allows the vehicle to adjust to the identified unsafe location. (See at least Golov ¶ 87.)
Regarding claim 14:
Yen in combination with Samuel and Golov discloses the “system of claim 11,” and Golov further discloses “wherein the ECU is further configured to adjust at least one of a traction control system of the vehicle, an all-wheel-drive system of the vehicle, a driving mode of the vehicle, a cruise control following distance of the vehicle, a steering responsiveness of the vehicle, a braking responsiveness of the vehicle, or an acceleration responsiveness of the vehicle based on the event of interest.” However, Schuh does teach this limitation. (See at least Golov ¶ 106: “In one embodiment, performing the at least one action comprises sending a communication to a first vehicle, the communication causing the first vehicle to perform at least one of controlling an operation of the first vehicle based on an output from an artificial neural network, deactivating an autonomous driving mode of the first vehicle, or controlling a navigation system of the first vehicle.”)
Note that under the BRI of claim 14, consistent with the specification, the ECU adjusting “at least one of a traction control system of the vehicle, an all-wheel-drive system of the vehicle, a driving mode of the vehicle, a cruise control following distance of the vehicle, a steering responsiveness of the vehicle, a braking responsiveness of the vehicle, or an acceleration responsiveness of the vehicle based on the event of interest” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “driving mode of the vehicle” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel by controlling a vehicle to deactivate its autonomous driving mode as taught by Golov, because this action can serve as a response to a detected unsafe location. (See at least Golov ¶ 95.)
Regarding claim 15:
Yen in combination with Samuel and Golov discloses the “system of claim 11,” and Samuel further discloses “wherein the ECU is further configured to control the output device to output a route that avoids the event location.” (See at least Samuel col. 4 ll. 30-44, which disclose that “For example, processing box 125 allows for the determination of the location of any detected collision or collisions… Processing box 125 also suggests that a determination of non-drivable paths, available drivable paths, and preferred drivable paths be made. To make this determination, sensors may be used to identify non-drivable paths and available drivable paths. Such sensors may provide input to a controller to determine and select preferred driving paths among the choices of available drivable paths.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Golov by providing the vehicle with instructions of a path that avoids an event such as a collision as taught by Samuel, because Samuel discloses that “The V2V drivable lane communication may be particularly useful when other vehicles adapted to receive V2V information cannot see the host vehicle or the collision involving the nearby vehicle, as shown in FIG. 2.” (See at least Samuel col. 5 ll. 19-29.)
Regarding claim 16:
		Yen discloses the following limitations:
“A method for monitoring vehicle behavior based on vehicle control data, the method comprising: receiving, by a network access device, braking data from multiple vehicles.” (See at least Yen ¶¶ 7, 43, and 68, which disclose a method in which vehicles can use a network to transmit braking data to a system.)
“the braking data corresponding to vehicle braking events having a brake pressure that is equal to or greater than a threshold brake pressure and including a corresponding location.” (See at least Yen ¶¶ 50, 156, and 174, which disclose that the system can determine data regarding “how often the operator applied a threshold amount of pressure to the brakes (e.g., heavy braking) in a time period” and the vehicle position.)
“determining, by a processor, an event of interest on a roadway by analyzing the braking data and the corresponding location.” (See at least Yen ¶¶ 59-61, 152, and 157-158, which disclose that the system can analyze braking data and location information to determine whether a braking instance indicates a braking event, and that the system includes processors.)
“wherein the event of interest is based on… roadway characteristics.” (See at least Yen ¶¶ 155-159: “Regarding regional trends, the context data can reflect that drivers in various regions (counties, parts of a country, parts of a state, or city) tend to drive different. While a certain style of braking may be considered harsh in a Western or Southern U.S. state, for instance, the same style may not be outside of a norm for driving in a large Northern city such as Manhattan for instance. Such data can be considered in determining whether a braking event should be categorized as aggressive or harsh driving, or more normal under the circumstances including location.” Further, “the context data can include data about traffic, weather, road constructions, nearby emergency vehicles, or any situation that may affect operator driving and braking in particular,” and “Context data can also include information affecting vehicle dynamics, such as road characteristics or conditions, or weather and environmental. Context data can indicate, for instance, road grade, tire-road traction-related information (presence or severity of ice, snow, road slipperiness for any reason), and information indicating wind or other affect vehicle dynamics such as by providing an aerodynamic drag or push on the vehicle 10.”)
“transmitting, by the network access device, a notification of the event of interest to at least one vehicle.” (See at least Yen ¶¶ 128 and 194-195, which disclose that the system can provide a notification regarding the weather or road conditions to the user.)
Yen does not specifically disclose “changing, by an electronic control unit (ECU), a current lane of the at least one vehicle to avoid a lane associated with the event of interest.” However, Samuel does teach this limitation. (See at least Samuel col. 2 ll. 59-67 and FIG. 2: “In FIG. 2, sensors and/or other equipment on the host vehicle 10 are able to determine which paths are drivable on the curved road. The depiction shows the lane in which the collision occurred is a non-drivable path, and the two other lanes are available as drivable paths. In the non-limiting example, a system on host vehicle 10 is able to determine that the lane furthest from the collision is a ‘first choice’ preferred drivable path and the lane adjacent to the collision is a ‘second choice’ preferred drivable path.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring method disclosed by Yen by instructing the vehicle to change to a certain lane such as the furthest lane from a detected collision as taught by Samuel, because Samuel discloses that “By way of non-limiting examples, the warning may include a statement such as ‘MOVE INTO RIGHT LANE’ or ‘AVOID LEFT LANE,’ or the warning might rank drivable paths as first choice or a second choice. The V2V drivable lane communication may be particularly useful when other vehicles adapted to receive V2V information cannot see the host vehicle or the collision involving the nearby vehicle, as shown in FIG. 2.” (See at least Samuel col. 5 ll. 21-29.)
Yen in combination with Samuel does not specifically disclose “wherein the event of interest is based on a quantity of braking events.” However, this limitation is taught by Golov. (See at least Golov ¶ 94: “a first location is identified based on determining that the braking events correspond to the pattern. For example, a number of braking events occurring within a predetermined distance can be associated with a location at which the events occurred.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring method disclosed by Yen in combination with Samuel by identifying an unsafe location based on the number of braking events in that location as taught by Golov, because this provides a way of determining whether braking events correspond to a pattern so that the cause of the pattern can be addressed. (See at least Golov ¶ 94.)
Regarding claim 17:
Yen in combination with Samuel and Golov discloses the “method of claim 16,” and Yen further discloses “analyzing, by the processor, historical braking data over a period of time to determine braking data characteristics for multiple categories of events of interest.” However, Yen does teach this limitation. (See at least Yen ¶¶ 156-158, 174, and 204, which disclose that the system can analyze historic braking data to determine context data which helps in determining whether a braking instance indicates a braking event. Braking events could be caused by objects in the vehicle path, weather conditions, or road conditions, for example.)
	Regarding claim 18:
Yen in combination with Samuel and Golov discloses the “method of claim 17,” and Yen further discloses “identifying, by the processor, a current category of the event of interest based on a comparison of the braking data to the braking data characteristics.” (See at least Yen ¶¶ 154-156 and 174, which disclose that the system can identify braking events based on the historic braking data and context data which can include real-time information. As an example, this can be used to indicate road conditions and weather conditions that would affect braking. Either the road conditions or weather conditions would read on the “event of interest” recited in the claim limitation.)
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in combination with Samuel and Golov as applied to claims 1, 11, and 16 above, and further in view of Auer et al. (US 2008/0284243 A1), hereinafter Auer.
Regarding claim 5:
Yen in combination with Samuel and Golov discloses the “system of claim 1,” but does not specifically disclose “wherein the braking data is only generated in response to the vehicle braking events having the brake pressure that is equal to or greater than the threshold brake pressure and remains equal to or greater than the threshold brake pressure for at least a predetermined amount of time.” However, Auer does teach this limitation. (See at least Auer ¶¶ 6 and 20, which disclose a system that determines whether a brake pressure exceeds a threshold, and compares “the time period when the threshold was exceeded by the measured brake pressure with a predefined time period” to filter out “brief braking situations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel and Golov by only considering braking data in which a threshold braking pressure is met or exceeded for a predetermined period of time as taught by Auer, because this modification allows the system to “separate out brief braking situations in which the brake pressure gradient is above the brake pressure gradient threshold but the braking request is not present for long enough with an intensity above the threshold.” (See at least Auer ¶ 6.)
	Regarding claim 12:
Yen in combination with Samuel and Golov discloses the “system of claim 11,” but does not specifically disclose “wherein the braking data is only transmitted in response to the vehicle braking event having the brake pressure that is equal to or greater than the threshold brake pressure and remains equal to or greater than the threshold brake pressure for at least a predetermined amount of time.” However, Auer does teach this limitation. (See at least Auer ¶¶ 6 and 20, which disclose a system that determines whether a brake pressure exceeds a threshold, and compares “the time period when the threshold was exceeded by the measured brake pressure with a predefined time period” to filter out “brief braking situations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel and Golov by only considering braking data in which a threshold braking pressure is met or exceeded for a predetermined period of time as taught by Auer, because this modification allows the system to “separate out brief braking situations in which the brake pressure gradient is above the brake pressure gradient threshold but the braking request is not present for long enough with an intensity above the threshold.” (See at least Auer ¶ 6.)
Regarding claim 19:
Yen in combination with Samuel and Golov discloses the “method of claim 16,” but does not specifically disclose “wherein the braking data is only generated in response to the vehicle braking events having the brake pressure that is equal to or greater than the threshold brake pressure and remains equal to or greater than the threshold brake pressure for at least a predetermined amount of time.” However, Auer does teach this limitation. (See at least Auer ¶¶ 6 and 20, which disclose a system that determines whether a brake pressure exceeds a threshold, and compares “the time period when the threshold was exceeded by the measured brake pressure with a predefined time period” to filter out “brief braking situations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel and Golov by only considering braking data in which a threshold braking pressure is met or exceeded for a predetermined period of time as taught by Auer, because this modification allows the system to “separate out brief braking situations in which the brake pressure gradient is above the brake pressure gradient threshold but the braking request is not present for long enough with an intensity above the threshold.” (See at least Auer ¶ 6.)
Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in combination with Samuel and Golov as applied to claims 1 and 16 above, and further in view of Schuh et al. (US 2020/0201356 A1), hereinafter Schuh.
Regarding claim 7:
Yen in combination with Samuel and Golov discloses the “system of claim 1,” and Yen further discloses “a memory configured to store historical braking data.” (See at least Yen ¶¶ 65, 128, and 174, which disclose a memory capable of storing historic braking data.)
While Golov ¶ 158 discloses “models for predicting future events,” the combination of Yen, Samuel, and Golov does not specifically disclose “wherein the processor is further configured to predict a future event of interest based on the historical braking data and to control the data communication module to transmit a notification of the future event of interest to the at least one vehicle.” However, Schuh does teach this limitation. (See at least Schuh ¶¶ 65 and 92, which disclose that the system can use the collected information to predict future braking events, and then transmit these predicted events to the controller so that this information can be distributed to the vehicles in the platoon.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel and Golov by predicting future braking events and transmitting this information to the vehicles as taught by Schuh, because this allows the vehicles to prepare for the predicted events “(e.g., a hill, curve, or exit is approaching) together with the expected timing of such events” so that the vehicles can be controlled accordingly. (See at least Schuh ¶ 65.)
Regarding claim 8:
Yen in combination with Samuel, Golov, and Schuh discloses the “system of claim 7,” and Schuh further discloses the following limitations:
“wherein the processor is further configured to identify an alternative route for the at least one vehicle that avoids the corresponding location of the future vehicle of interest.” (See at least Schuh ¶¶ 90-92, which discloses that the system can adjust the route of a vehicle path based on the predicted braking events.)
“and to control the data communication module to transmit the alternative route to the at least one vehicle.” (See at least Schuh ¶ 90, which discloses that the system can use “one or more different controllers to change the operation of a vehicle (e.g., platooning) system” to implement the route adjustment in each of the vehicles.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel and Golov by adjusting the vehicle route to avoid a braking event as taught by Schuh, because this allows the vehicle to avoid certain braking events such as environmental conditions or heavy traffic. (See at least Schuh ¶¶ 90-92.)
Regarding claim 20:
Yen in combination with Samuel and Golov discloses the “method of claim 16,” and Yen further discloses “storing, in a memory, historical braking data.” (See at least Yen ¶¶ 65, 128, and 174, which disclose a memory capable of storing historic braking data.)
While Golov ¶ 158 discloses “models for predicting future events,” the combination of Yen, Samuel, and Golov does not specifically disclose “predicting, by the processor, a future event of interest based on the historical braking data; and transmitting, by the network access device, a notification of the future event of interest to the at least one vehicle.” However, Schuh does teach these limitations. (See at least Schuh ¶¶ 65 and 92, which disclose that the system can use the collected information to predict future braking events, and then transmit these predicted events to the controller so that this information can be distributed to the vehicles in the platoon.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Samuel and Golov by predicting future braking events and transmitting this information to the vehicles as taught by Schuh, because this allows the vehicles to prepare for the predicted events “(e.g., a hill, curve, or exit is approaching) together with the expected timing of such events” so that the vehicles can be controlled accordingly. (See at least Schuh ¶ 65.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/M.R.H./Examiner, Art Unit 3662